DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filled 09/19/2022 has been entered. Claims 4, 8 and 17 have been cancelled. Claims 1, 2, 3, 5, 9, 12-14 and 18 have been amended. Applicant added new claim 19. Therefore, claims 1-3, 5-7, 9-16 and 18-19 remain pending in the application. Previous 35 USC § 112 rejections have been partially withdrawn in light of the applicant’s amendments to the claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over (Applicant’s admitted prior art referred to as AAPA) in view of Majala, US (2017/0203133). 
Note that reference Raoul Bingham (2012/0118666) (cited on 892 form) discloses similar subject matter in the AAPA; however, AAPA is being used for easier reference for the applicant.
	In regards to claim 1 AAPA discloses:
A pulley assembly (24; figs. 1 and 2a-2d) comprising first and second spaced plates (specification; page 2 LL18-24; excerpt below) and a sheave (page 2 LL18-24) carried for rotation about an axis (page 2 LL18-24) normal to the plates (figs. 1 and 2a-2d), at least one aperture (page 2 LL18-24) formed through each one of the plates in a direction parallel to the sheave axis (figs. 1 and 2a-2d), the plates having a closed condition (figs. 1 and 2a-2d) in which the apertures of the plates are coaxial with one another and the plates are in contact in a vicinity of the aperture to form a rope passage (through which rope 10 passes) that extends between the plates adjacent to the sheave (figs. 1 and 2a-2d) from a top opening to a bottom opening (figs. 1 and 2a-2d).
	
    PNG
    media_image1.png
    168
    544
    media_image1.png
    Greyscale

	In regards to claim 1 AAPA does not disclose an upper part of the rope passage formed by the plates in the closed condition is more narrow than a lower part of the rope passage.
Majala teaches a rope passage (fig. 4), wherein an upper part of the rope passage (see annotated drawings) formed by the plates in the closed condition is more narrow (as shown in annotated drawings below) than a lower part of the rope passage (see annotated drawings) located below said upper part, the lower part of the rope passage widening progressively in a direction from the top opening of the rope passage to the bottom opening of the rope passage (as shown in fig. 4 reproduced in annotated drawings below).

    PNG
    media_image2.png
    690
    705
    media_image2.png
    Greyscale

Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize rope passage design taught by Majala onto the pulley assembly of AAPA for its predictable advantage of providing a smooth guiding/directing of the rope through the passage as the rope enters and exits the passage where the design of Majala eliminates sharp edges which can cause substantial wear and tear and eventual failure of the rope over extended periods of use. 
In regards to claim 2 Majala teaches a thickness of the plates at upper edge regions of the plates are of greater thickness than elsewhere on the plates (see annotated figure below).

    PNG
    media_image3.png
    661
    628
    media_image3.png
    Greyscale

In regards to claim 3 Majala teaches a lower end of the lower part terminates in a flared portion (see annotated drawings below) wherein an inner surface of the rope passage progressively curves outward along the direction from the top opening to the bottom opening (see annotated drawings below).

    PNG
    media_image4.png
    591
    636
    media_image4.png
    Greyscale

In regards to claim 5 AAPA as modified by Majala teaches an inside face of the rope passage facing the sheave (page 2 LL18-24; sheave of AAPA) along the direction from the upper opening to the lower opening curves away from the sheave to present a convex surface of the rope passage facing the sheave (see annotated drawings below).

    PNG
    media_image5.png
    461
    546
    media_image5.png
    Greyscale

In regards to claim 6 AAPA discloses each plate has a plurality of apertures (see annotated drawings below) including the at least one aperture, one of said plurality of apertures being a top aperture (see annotated drawings below), formed through each plate in the direction parallel to the sheave axis (see annotated drawings below), each of the apertures in respective plates being coaxial with a respective aperture in the other of the plates when the plates are in the closed condition (figs. 1 and 2a-2d).

    PNG
    media_image6.png
    408
    438
    media_image6.png
    Greyscale

In regards to claim 7 AAPA discloses the plurality of apertures of each plate comprises the top aperture, a middle aperture, and a bottom aperture (see annotated drawings below).
		
    PNG
    media_image7.png
    361
    408
    media_image7.png
    Greyscale

In regards to claim 19 Majala teaches a thickness of the plates increases toward a location adjacent to an upper opening of the rope passage (as shown in annotated drawings below).

    PNG
    media_image8.png
    503
    656
    media_image8.png
    Greyscale

Claims 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over (Applicant’s admitted prior art referred to as AAPA) in view of Majala, US (2017/0203133). 
Note that reference Raoul Bingham (2012/0118666) (cited on 892 form) discloses similar subject matter in the AAPA; however, AAPA is being used for easier reference for the applicant.
	In regards to claim 9 AAPA discloses:
A roped access system (figs. 1 and 2a-2d), comprising: a pulley assembly (24 shown in fig. 1), which includes first and second spaced plates (specification; page 2 LL18-24; excerpt below), and a sheave (page 2 LL18-24) carried for rotation about an axis (page 2 LL18-24) normal to the plates (figs. 1 and 2a-2d), at least one aperture (page 2 LL18-24) formed through each one of the plates in a direction parallel to the sheave axis (figs. 1 and 2a-2d), the plates having a closed condition (figs. 1 and 2a-2d) in which the apertures of the plates are coaxial with one another and the plates are in contact in a vicinity of the aperture to form a rope passage (through which rope 10 passes) that extends between the plates adjacent to the sheave from a top opening to a bottom opening (figs. 1 and 2a-2d) from a top opening to a bottom opening (figs. 1 and 2a-2d), a climbing rope (10; figs. 1), a portion of said climbing rope passing through the rope passage of the pulley assembly (as shown in figs. 1 and 2a-2d); and a tether (14; figs. 1) that is connected to the climbing rope above the pulley assembly by a friction hitch (16; figs. 1) and to one or more of the at least one aperture of the pulley assembly (bottom aperture as shown in fig. 1), the friction hitch being configured to grip the climbing rope upon application of a downward force to the tether, and to release the climbing rope upon application of an upward force to the friction hitch by the plates of the pulley assembly (specification; page 1 LL22-26; excerpt below).

    PNG
    media_image9.png
    129
    550
    media_image9.png
    Greyscale

In regards to claim 9 AAPA does not disclose an upper part of the rope passage formed by the plates in the closed condition is more narrow than a lower part of the rope passage.
Majala teaches an upper part (see annotated drawings) of the rope passage (fig. 4) formed by the plates in the closed condition being more narrow than a lower part (see annotated drawings) of the rope passage located below said upper part (as shown in annotated drawings below), the lower part of the rope passage widening progressively in a direction from the top opening of the rope passage to the bottom opening of the rope passage (as shown in fig. 4 reproduced in annotated drawings below).

    PNG
    media_image2.png
    690
    705
    media_image2.png
    Greyscale

Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize rope passage design taught by Majala onto the pulley assembly of AAPA for its predictable advantage of providing a smooth guiding/directing of the rope through the passage as the rope enters and exits the passage where the design of Majala eliminates sharp edges which can cause substantial wear and tear and eventual failure of the rope over extended periods of use. 
In regards to claim 10 AAPA discloses a part of the climbing rope above the pulley assembly is fixed (in a known stationary-rope technique SRT; as described in AAPA).
	In regards to claim 11 AAPA discloses the climbing rope extends past the friction hitch upwardly (fig. 1; AAPA) from the pulley assembly (24) to pass slidingly over one or more high point and then to extend downwardly to be fixedly connected to the pulley assembly (in a known moving-rope technique DRT; as described in AAPA).
In regards to claim 12 AAPA discloses each plate of said plates has a plurality of apertures (see annotated drawings below), including the at least one aperture, one of said plurality of apertures being a top aperture (see annotated drawings below), formed through each plate in the direction parallel to the sheave axis (fig. 1; AAPA), each of the apertures in respective plates being coaxial with a respective aperture in the other of the plates when the plates are in the closed condition (fig. 1), wherein the climbing rope is fixedly connected to the top aperture through a first connector (carabiner 20 via loop 18 and middle aperture as described in page 2 LL 11-13; excerpt below and fig. 1 which shows loop 18 passes through upper aperture).

    PNG
    media_image10.png
    69
    515
    media_image10.png
    Greyscale


    PNG
    media_image6.png
    408
    438
    media_image6.png
    Greyscale

In regards to claim 13 AAPA discloses the tether is connected through a second connector (20; since claim 13 depends from claim 9 and for consideration of claim 13 there is only one carabiner required in the claims) to one or more of the at least one aperture (fig. 1; AAPA).
In regards to claim 14 AAPA discloses each plate has a plurality of apertures (figs. 1 and 2a-2d) including the at least one aperture, one of said plurality of apertures being a top aperture (figs. 1 and 2a-2d), formed through each plate in the direction parallel to the sheave axis, each of the apertures in respective plates being coaxial with a respective aperture in the other of the plates when the plates are in the closed condition (figs. 1 and 2a-2d), and wherein the tether is connected to one or more of the at least one aperture other than the top aperture (bottom aperture as shown in figs. 1 and 2a-2d).
In regards to claim 15 AAPA discloses the second connector (20) is suitable for connection to a component of a harness to transfer the weight of a user of the harness to the tether.
	In regards to claim 16 AAPA discloses the plurality of apertures of each plate comprises: the top aperture, a middle aperture, and a bottom aperture (see annotated drawings below).
	
    PNG
    media_image7.png
    361
    408
    media_image7.png
    Greyscale

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over (Applicant’s admitted prior art referred to as AAPA) in view of Majala, US (2017/0203133). 
Note that reference Raoul Bingham (2012/0118666) (cited on 892 form) discloses similar subject matter in the AAPA; however, AAPA is being used for easier reference for the applicant.
	In regards to claim 18 AAPA discloses:
A pulley assembly (figs. 1 and 2a-2d), comprising: first and second spaced plates (specification; page 2 LL18-24; excerpt below); and a sheave (page 2 LL18-24) carried for rotation about an axis (page 2 LL18-24) normal to the plates (figs. 1 and 2a-2d), 
at least one aperture (page 2 LL18-24) formed through each one of the plates in a direction parallel to a sheave axis (page 2 LL18-24 & figs. 1 and 2a-2d), 
the plates having a closed condition (as shown in figs. 1 and 2a-2d) in which the apertures of the plates are coaxial with one another and the plates are in contact in a vicinity of the aperture to form a rope passage (through which rope 10 passes) that extends between the plates adjacent to the sheave from a top opening to a bottom opening (figs. 1 and 2a-2d).
In regards to claim 18 AAPA does not disclose an upper part of the rope passage formed by the plates in the closed condition is more narrow than a lower part of the rope passage.
Majala teaches an upper part (see annotated drawings) of the rope passage (fig. 4) formed by the plates in the closed condition is more narrow than a lower part (see annotated drawings) of the rope passage located below said upper part (as shown in annotated drawings below), and where a thickness of the plates increases toward a location adjacent to an upper opening of the rope passage (as shown in annotated drawings below).

    PNG
    media_image2.png
    690
    705
    media_image2.png
    Greyscale


    PNG
    media_image11.png
    567
    656
    media_image11.png
    Greyscale

Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize rope passage design taught by Majala onto the pulley assembly of AAPA for its predictable advantage of providing a smooth guiding/directing of the rope through the passage as the rope enters and exits the passage where the design of Majala eliminates sharp edges which can cause substantial wear and tear and eventual failure of the rope over extended periods of use. 

Response to Arguments
Applicant’s arguments filed 09/19/2022 have been considered but are moot because the new ground of rejection utilizes newly submitted teaching reference Majala, US (2017/0203133) not relied upon in previous rejections of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIREF M MEKHAEIL whose telephone number is (571)270-5334. The examiner can normally be reached 10-7 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M.M/           Examiner, Art Unit 3634                                                                                                                                                                                             

/DANIEL P CAHN/           Supervisory Patent Examiner, Art Unit 3634